PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John Bartlett
Application No. 14/057,798
Filed: 18 Oct 2013
For: Disposable Wipe
Attorney Docket No. TUP15656
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed March 21, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee on renewed petition is required.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed October 7, 2014.  This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on January 8, 2015.  The Office mailed a courtesy Notice of Abandonment on                 April 21, 2015. 
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The instant petition does not meet requirement (3) above.  The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

The instant petition has explained that Applicant suffered a workplace back injury around the time a response was due (a reply was due by January 7, 2015), and that while Applicant did receive the Office action, Applicant was focusing on improving his health. Petitioner next states that Applicant forgot about pursuit of his patent application, and then in October 2018 and May 2019, suffered a stroke, which required hospitalization from May 2019 to July 2019. As a result, Applicant suffered memory loss, speech impairment, and physical impairment. Applicant forgot about the application (again). In 2021, a company reached out to Applicant to inquire about Applicant’s invention, which triggered Applicant’s memory causing him to remember the patent application, at which time he contacted counsel in August 2021 to resume pursuit of his application.

Applicant’s statement has been carefully considered. However, Applicant has not shown that the entire period of delay was unintentional. For one thing, it is noted that Applicant was represented by counsel when he filed the patent application, and that the October 7, 2014 Office action was mailed to counsel (as was the Notice of Abandonment), not Applicant. Accordingly, further explanation from counsel is required as to why counsel was not able to reply to the Office action. Any communications between Applicant and counsel concerning the prosecution of the application are required (information not relevant to the petition may be redacted). Secondly, the petition states that he contacted counsel in August 2021. Yet the instant petition was not filed until March 2022, more than six months later. Further explanation is required on renewed petition.

No further petition fee is required on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web or Patent Center

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions